Title: To Benjamin Franklin from Arendt, 22 May 1780
From: Arendt, Henry Leonard Philip, baron d’
To: Franklin, Benjamin


Paris ce 22me May 1780.
Le Baron de Arendt présente Ses trés humbles rêspects et répéte Ses adieux a Monsieur Le Docteur Francklin, il est trés mortifié d’être obligé de l’incommoder encore car il n’aime pas d’être a charge à quelqu’n, mais se trouvant dans la plus grande peine par le refus que M. Le Docteur lui fit hier, il L’invite d’avoir la complaisance de dire seulement au Congres—que le Bon [Baron] lui a été recommandé par M. Le Comte de Vergennes sur les fortes instances que l’Envoyé Prussien a fait a ce dernier, et qu’il se justifieroit lui même chês le Congres sur sa trop longue absence par des lettres de M. Lee qu’il a entre ses mains— Le Bon. espère que M. le Docteur ne trouvera point sa demande indiscrette, par ce qu’elle est fondée dans la verite, et il se flatte qu’il lui fera avoir cette lettre au Congres par le même Exprès qui Lui a remis celle cy, pour quelle bonte il L’ui aura des trés grandes obligations.
Le Bon. èspere d’autant plus que M. Le Docteur lui accordera sa demande, comme il Lui avoit promis de le faire la semaine passée.
  
Addressed: A Monsieur / Monsieur Francklin / Ministre Plenipotentiaire / des Etats unis de L’amerique / prês le Roi / Passy
Notation: Arendt le Baron de Paris 22 may 1780.
